Filed 2/13/15 P. v. Baker CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065886

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. MH110020)

ZACH FUCHSER BAKER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Joseph P.

Brannigan, Judge. Appeal dismissed.



         Michele Anne Cella for Defendant and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Marilyn George and

Parag Agrawal, Deputy Attorneys General, for Plaintiff and Respondent.
       Zach Fuchser Baker appeals from the trial court's April 18, 2014 judgment finding

Baker to be incompetent to stand trial (Pen. Code, § 1369.)1 We conclude that Baker's

appeal is moot because he has subsequently been found mentally competent to stand trial,

and we accordingly dismiss the appeal.

                                             I

                  FACTUAL AND PROCEDURAL BACKGROUND

       Baker was charged on December 12, 2013, with two counts of stalking with a

court order in effect (§ 646.9, subd. (b)), and two counts of disobeying a court order

(§ 166, subd. (a)(4)). According to evidence at the preliminary hearing, Baker sent

numerous unwanted and threatening e-mails to a female acquaintance (the victim). The

e-mails included suicidal statements as well as statements that could be interpreted as

threats to kill the victim. Baker continued to send threatening e-mails after the victim

obtained a restraining order.

       At a March 18, 2014 hearing, defense counsel raised questions about Baker's

mental competency, and the trial court ordered a psychiatric evaluation pursuant to

section 1369, subdivision (a) to determine whether Baker was competent to stand trial.

       On April 1, 2014, Dr. Michael M. Takamura performed a psychiatric examination

based on the referral from the trial court. Dr. Takamura concluded that Baker was not

competent to stand trial, primarily because he was not capable of rationally cooperating

with his attorney. Dr. Takamura also recommended the involuntary administration of



1      Unless otherwise indicated, all further statutory references are to the Penal Code.
                                             2
antipsychotic medication to Baker and opined that those medications would likely render

Baker competent to stand trial.

       On April 18, 2014, relying on Dr. Takamura's report, the trial court found that

Baker was incompetent to stand trial and entered a judgment of mental incompetency and

an order of commitment to Patton State Hospital. (§§ 1369, 1370.) Baker filed a notice

of appeal on April 24, 2014, challenging the finding of incompetency.

       On August 20, 2014, while this appeal was pending, the trial court found that

Baker's mental competency had been restored. According to the respondent's brief,

Baker's trial was scheduled to take place on December 1, 2014.

                                             II

                                      DISCUSSION

       Baker argues that the trial court was required to appoint two different psychiatrists

or psychologists to evaluate his mental competency instead of only one. According to

Baker, a second examination was required by section 1369, subdivision (a), which states

that "[i]n any case where the defendant or the defendant's counsel informs the court that

the defendant is not seeking a finding of mental incompetence, the court shall appoint

two psychiatrists, licensed psychologists, or a combination thereof." (Ibid.) Baker

contends that although defense counsel did not take issue with the finding of mental

incompetency in Dr. Takamura's report, Baker himself made statements during the




                                             3
hearing indicating that he objected to being found mentally incompetent.2 Baker argues

that his statements at the hearing amounted to "the defendant . . . inform[ing] the court

that the defendant is not seeking a finding of mental incompetence," triggering the

requirement that two different mental health professionals examine him. (§ 1369,

subd. (a).)

       The People argue that the appeal should be dismissed because it is moot in light of

the subsequent finding that Baker is mentally competent to stand trial. As we will

explain, we agree.

       " ' "[A]n action that originally was based on a justiciable controversy cannot be

maintained on appeal if all the questions have become moot by subsequent acts or events.

A reversal in such a case would be without practical effect, and the appeal will therefore

be dismissed." ' " (People v. Delong (2002) 101 Cal.App.4th 482, 486.) As established

in People v. Lindsey (1971) 20 Cal.App.3d 742 (Lindsey), when a defendant is found to

be mentally competent after he appeals an earlier finding of mental incompetency, a

successful appeal of the earlier mental incompetency finding will no longer afford any



2        At the mental competency hearing after the trial court found Baker to be mentally
incompetent, but before the trial court made a final decision on committing Baker to
Patton State Hospital, Baker stated, "I don't know what your finding is now going to be,
but . . . well I'm wondering what the basis is for me being found incompetent to stand
trial?" Baker added, "Well, well, I'm obviously, I'm disagreeing with this, with what's
going on. [¶] . . . [¶] I understand perfectly, my criminal case." Because we dismiss the
appeal as moot, we do not resolve the dispute on the merits between Baker and the
People as to whether Baker's statements, made near the end of the hearing, were
sufficient to trigger the requirement that the trial court appoint two mental health
professionals to evaluate Baker.

                                             4
meaningful relief, and the appeal accordingly becomes moot. As Lindsey explained,

"[t]he law imposes no disadvantageous collateral consequences upon one whose trial has

had to be postponed by reason of such a temporary disability. In the event defendant is

convicted, the fact that he had been so disabled . . . should not affect the kind of sentence

imposed by the trial court. If defendant's mental state is considered in future

proceedings, the issue will turn upon what that state is found to be as of the relevant time,

and not the fact that an order was made [regarding his mental incompetency in the past].

If any social opprobrium is thought to attach by reason of the commitment, that is nothing

which is likely to be relieved by an appellate decision. The temporary commitment is

nothing from which defendant needs to 'clear his name.' " (Id. at pp. 744-745.)3

       We agree with Lindsey's analysis and follow it here.4 Baker's appeal of the

April 18, 2014 mental incompetency finding has been rendered moot by the subsequent

3      Although the statute governing court proceedings to determine whether a
defendant is mentally competent to stand trial has been amended since Lindsey was
decided in 1971 (§ 1367 et seq.), Lindsey's analysis on the issue of mootness is equally
valid under the current version of the statute.

4       We note that the parties' appellate briefs discuss a case, decertified for publication
by our Supreme Court after the briefing of this appeal was complete, which disapproved
of Lindsey and concluded that an appeal of a mental incompetency finding is not rendered
moot when the defendant is subsequently found to have had his mental competency
restored. (People v. De La Rosa (Sept. 8, 2014, C073061) review denied and opinion
ordered nonpub. Dec. 10, 2014, No. S222215.) We do not consider De La Rosa in our
analysis, as it is no longer good authority. Further, independent of De La Rosa, Baker
has identified no persuasive ground for us to reject Lindsey's analysis. As in Lindsey, we
perceive no disadvantageous collateral consequences from the trial court's now-
superseded finding of Baker's mental incompetency to stand trial and commitment of
Baker to Patton State Hospital that could be cured by an appellate court's reversal of the
trial court's finding.

                                              5
August 20, 2014 finding that Baker is once again competent to stand trial. We

accordingly dismiss the appeal as moot.

                                    DISPOSITION

      The appeal is dismissed as moot.



                                                                                IRION, J.

WE CONCUR:



MCDONALD, Acting P. J.



O'ROURKE, J.




                                           6